Case 1:21-cv-10847-WGY Document 3 Filed 05/24/21 Page 1 of 6

Edward-Jude: O'Dochartaigh
c/o [085747 MCJHOC] FILED
269 Treble Cove Road IN CLERKS OFFICE
Billerica, Massachusetts [01862] =
&
c/o 27 James Road

707 MAY 24 PH I2: 59
Reading, Massachusetts~ [01867] .

. 21 May 2001
16/19 May 2021-

The Honorable F. Dennis Saylor IV, Chief Judge . DISTRICT COURT

United States District Court for the TRICT OF MASS

District of Massachusetts

John Joseph Moakley U.S. Courthouse

1 Courthouse Way

Boston, Massachusetts 02210

re: [Corrected/supplemental] Amended Petition for Writ of Habeus Corpus, per USCS§2241.

Dear Judge Saylor,

I write to you to present my petition for a writ of habeus corpus, I wish you to inquire
into the lawfulness of my detention, the deprivation of my liberty. I aver that it is con-
trary to the Constitution and Laws of the United States. I am held at Middlesex County
Jail and House of Correction, 269 Treble Cove Road, Billerica, Massachusetts; in regards ..:-
initially to Woburn District Court (WDC) case titled COMMONWEALTH OF MASSACHUSETTS v.
EDWARD..JUDE O'DOCHARTAIGH, Docket #1953CR2612, and now Middlesex Superior Court (MSC) case
titled Commonwealth v. Edward O'Dochartaigh, Docket #2181CR20. The Respondant/Superintend-
ent's name is Osvaldo Vidal. There is no warden.

Prior to the arrest on 29 December 2021, I had and disposed of two cases that bear on
this matter. One case was Newburyport District Court (NDC), Docket #222CR988 stemming from
2002 which resulted in a Fugitive from Justice warrant/Docket éntry #1822CR1168. The other
_case was East Boston District Court.(EBDG), fraudulent heroin trafficking charges resulting _
from seizure by State Police of legally prescribed pain medication confiscated at the time
of arrest on the Fugitive warrant at Logan International Airport, Docket #1805CR1135, which
was subsequently "dismissed" while under duress and unlawful deprivation of liberty from NDC.

 

 

The reason that these matters bear upon this petition is that I had done my "due dili-
gence! prior to the arrest on the "Fugitive" warrant, on or about 27 July 2018. While tvavel-
ing abroad on family business in February of 2004, I suffered a "catastrophic spinal coll-
apse.'' Seeking assistance at the U.S. Embassy, I discovered that I required supplemental
education regarding the United States and my relationship to it. When I returned to America
in 2018, I did so as an American, not as a United States citizen. In fact, I invoke(d) 15
United States Statute at-Large, July 27, 1868- "the Expatriation Statute;"' and claim my in-
herent State Citizenship for the organic sovereign republic Commonwealth of Massachusetts,
circa 1780. I reject any efforts to repatriate me as a United States citizen. I discover-
ed that "a Federal corporation" (28USCS§$3002(15)(A)) called the United States was incorpor-
ated 1869, authorized by the organic Constitution for the United States, circa 1787, at
Article I (Legislative), Section 8 (the Congress shall have power...), Clause 17. This org-
anic United States, the ''Continental United States;,'' is superior to the Federal United
States as the creator is superior to the created- its "creature."" As a corporation, the
Federal United States is a company doing business for profit. In order for a corporation
to have authority, jurisdiction over a man, there must be a contract, consent evidenced by
a signature. Because all contracts between myself and this corporation were fraudulent,
they have been: voided: by-me- revoked, rejected, and rescinded. Any acceptance of compelled
benefits by me is made under full reservation of right(s), per UCC § 1-308 (formerly 1-207)
Performance or Acceptance Under Reservation of Right. Neither the "State of the United
States...subject to the jurisdiction of the United States'' (UCC § 1-201(38)) Commonwealth
of Massachusetts, nor the United States, "a Federal corporation'(28 USCS § 3002(15)(A)),
have jurisdiction over me, nor have I granted it. WDC and then MSC "appointed=counsel"
while I was subjected to duress and threat, over my objections:,and usurped jurisdiction not

1 of 6
Case 1:21-cv-10847-WGY Document 3 Filed 05/24/21 Page 2 of 6

granted, "We (judges) have no more right to decline the exercise of jurisdiction which is
given, than to usurp that which is not given. The one or the other would be treasonous to
the Constitution." [Cohen v. Virginia, 6 Wheat. 264 (1821); and, U.S. v. Will, 949 U.S. 200].
Counsel was initially appointed by Judge Patrick J. Malone, over my protestations, and in
violation of Massachusetts Supreme Judicial Court Rule 3:10. J. Malone has without doubt
performed this procedure thousands of times, yet this time he did not complete the "Judge's
Determination of Indigency.'' He did not question me or collect my signature, my implied
consent, per Rule 3:10. I had exercised UCC§1-308 at the Reading Police Department (RPD)
during booking, acknowledging the Miranda Warning by signing "without prejudice," as is my
habit. In court on the morning of 30 December 2019 I operated on the belief that my exercise
of legal remedy, of reservation of right was extant, not being aware that this important
element had been tampered: with, "deleted." Whereas the identification with me at arrest and
used at RPD for booking, my Republic of Ireland passport and the Commonwealth of Massachusetts
Registry of Motor Vehicles Non-Driver Id (#530633300, iss. 11/05/18, exp. 09/25/2023) that
would come up on any State computer record are/were also signed/accepted "without prejudice,”
I had no reason to suspect an effort was: being undertaken to insure that I did NOT sign
anything, nothing was presented for acceptance at WDC until 18 December 2020, almost a year
later. I saigned THAT presentment , "Waiver of Right to Counsel" "all rights reserved" so
that it would be admissable where “without prejudice" might not. My use, exercise of legal

~ remedy/"lawful excuse" has certainly been "noticed" per UCC§1-202 by the court, police, etc.,
indicating clear violation of the obligation of good faith, UCC§1-304, by these parties.
Also regarding the 30th of December 2019 at WDC, I was and continue(d) to be denied the opioid
pain management medication that I've been prescribed and using daily for twenty-two years.
This has caused me extreme physical and mental pain and discomfort, affecting me similarly
to what would be the effect of someone with no tolerance being subjected to large dosages of
narcotics- to say that it knocked me off balance would be understatement. To call the cold-
turkey withdrawal symptoms in their entirety a distinct advantage for any adversaries is acc-

 

—__—-urate.—It_also-qualifies—as-cruel_and-unusual—punishment;—vieLating—my-8th-Amendment—rights.

My family brought evidence of my status to MSC on 29 March 2021. On 10 February 2020
/on a video link, which I do not consent to being "due process," J. Joshua Wall agrred to my
calling the judicial power of Article III into play and assured me that I was presumed inno--
cent, although when I sought some manifestation he ignored me. He tried to enter a plea on
my behalf, to which I objected, refused, saying that he would not violate separation of
powers doctrine by practicing law from the bench. Under threat and duress I was compelled
to accept a further MGL Ch.123§15 competence evaluation, which resulted in a begrudging shift
in the appointment of counsel to that of "stand-by." I did not and do not consent to anyone
interjected into my affairs that I do not insert myself, especially an officer of the legal
fiction person that adversarially engages me; one that bears no liability yet stands to gain
much, one who literally supplants me, to my injury. On 29 March 2021 this person appointed
was at the table where I was led, shackled hand and foot. I asked J. Wall about the presump-
tion of innocence, and if so, then why was I in chains, would he have them removed? He ref-
used, and then proceeded to move along with his agenda. He allowed my 82 year-old mother to
pass forward the documents I had asked her to bring as "evidence/exhibits" and also * took”
affidavits that I had created to the best of my ability,(being denied computer, typewriter,
etcetera at jail). He then proceeded to ignore both documents and my statement, bullying me
into submission. He refused to inform me as to nature and cause, in violation of my 6th Am-
endment protected rights. In total J. Joshua I. Wall acts as if I am his subject. I have NOT
entered a plea to those charges- it is not MY name as defendant, and it certainly is not ME.
The first item my mother presented was my birth certificate, as it was she who "created" my
body, who better to bear witness? I do not remember my birth, the date, etcetera and it is
hearsay t@’me. She however was present. ‘The name on the birth certificate, my "given name" is
not what is listed as defendant on this matter or its predecessor at WDC. I made no plea to
that charge, either, nor did I consent to a charge being entered on my behalf. ‘The names
presented as defendant are legal fictions created by "the State," and as such are both debtors
@nd..taferior-to-their-creator creatures. The birth certificate is evidence that I am the

2 of &
 

Case 1:21-cv-10847-WGY Document 3 Filed 05/24/21 Page 3 of 6

beneficiary of the Trust. I have notified the Attorney General of the Commonwealth of Mass-
achusetts that I "have come of age, am on the scene," and no longer require the services of
the State to administer the Trust, that it is a breach of Trust to continue to do so. Where-
as I am Not the name or person listed as defendant, am*in fact beneficiary to the Trust and
creditor, I cannot be the defendant. Any "conspicuous" (per ucc§1-201(105) name is a creature
of the State and the judge and prosecutor know this, bringing fraud into the courtroom. The
second document presented was my Republic of Ireland passport, referenced above. This excul-
patory evidence was presented at WDC on 10 March 2020 to Judge Tejal Mehta, who noticed both
it and the accompanying Affidavit of Fact in Support of challenge to Jurisdiction, Offer to
Settle, dated 09 March 2020 and served by hand on 10 March 2020, and Affidavit of Fact, Not-
ice and Demand dated 04 March 2020 and served by certified mail 7019 0700 0000 1303 756,
received 09 March 2020. Judge Mehta abandoned the courtroom upon "being made aware" of the
fraud. The docket list purports to show Judge David E. Frank as being present, ordering the
“hospitalization and examination" that subsequently occurred, but he was never present, and
as court appointed (by Frank 14 Feb. 2020) counsel Sean T. Delaney withdrew immediately on
10 March 2020, J. Frank's listing of Delaney on corders. were false, prejudicial, and injuri-
ous to me. The three copies of my Republic of Ireland passport presented on 10 March 2020
were seized by WDC, never to be seen by me again, The copy presented to MSC on 29 March
2021 remains at MSC. The third document presented 29 March 2021 was my United States of .
America passport. It, too, was signed "without prejudice” indicating my acceptance under
reservation of right. The fourth and final document was my Commonwealth of Massachusetts
Registry of Motor Vehicles Non-driver Id (iss. 11/05/18, exp 09/25/2023 #530633300) also
signed "without prejudice," exercising UCC§1-308 Performance or Acceptance Under Reserva~
tion of Right. This particular document, as I presented, it accurately reflects the state

of my relationship with the corporation-subject-to-the-jurisdiction~-of -the-Federal-corpo-
ration the United States, the Commonwealth of Massachusetts- my status is as a "non-resid-
ent alien" to both of these corporations. However, the document presented by Assistant Dis-
trict_Attorney_Tinmouth_-as—'Grand—Jury—exhibit—2", which—is_purported—to-be—impLidd=consent—of—
compelled benefit is constructed in such a way as to obfuscate its nature. The photograph
is enlarged disproportionately with the signature "sign-of-nature". This signature is writ-
ten: “without prejudice; by: Edward J. O'Dochartaigh" which, among other things, clearly
shows my reservation of rights per UCC§1-308 on the only evidence the State produces all-
eging jurisdiction, consent. It is in fact a "conditional acceptance,'' with the condition
referring to UCC§1-103; the common law; the Constitution of the organic union of the sev-
eral States of America circa 1776, 1780, 1787, and 1791, including the first ten Amendments
known as the Bill of Rights; and my reservation of the rights and protections and respon-
sibilities therein enumerated and expressed- my sovereignty. The Federal United States and
its creature the Commonwealth of Massachusetts are foreign to me.

WDC and MSC have received several affidavits from me that have not been visited, answ-
ered or rebutted. These affidavits are my lawful response to the fraud and injury visited ~
upon me under color of law. I have not and do not accept that these corporations have jur-
isdiction over me. I cannot motion these creatures without implying inferior status, and
as fact is superior to fiction; the creator superior to the created; man is superior to
person, people to persons. I do not abandon my status, although compelled to accept “might
over right."

My exercise of remedy and recourse, UCC§§1-308 and 1-103 is indicated by the words
"without prejudice," "all rights reserved," or the like above or below my signature. This
indicates that I have reserved my common law right not to be compelled to perform under any
contract that I did not enter into knowingly, voluntarily, and intentionally. It further
indicates that I do not accept the liability associated with the compelled benefit of any
unrevealed contract or commercial agreement. I reserve the right not to be charged with
any crime that does not have a true injured party as an element, and then I claim the right
to a trial: by a jury of my peers.% I reserve my rights to the protections of the organic Con-
stitution for the United States of America, circa 1787, and the Bill of Rights ratified 1791.

* Under the common-law, the Law of the Land.

3 of 6
Case 1:21-cv-10847-WGY Document 3 Filed 05/24/21 Page 4 of 6

us. The matter at NDC, Docket #222CR988, was scheduled for trial 25 June 2019. When I
returned to America from overseas, July 2018, interactions with government agents and their
offers were accepted "without prejudice,'’ under UCC§1-308 reservation of right. On 25 June
2019 I sought to exercise my right to the common law at NDC, but Judge Allen G. Swan revoked
my bail, usurping jurisdiction, and imposed statutory jurisdiction upon me without my con-
sent. I affirmed for the record that J. Swan was making an order and liable for a bill.

He ordered a competency evaluation and detention. While detained at Essex.County Jail in
Middleton, I created an affidavit. WhenI soughtnotarization, the notary/lawyer photocopied
and forwarded my affidavit to NDC, without my consent. I was deprived of my liberty absent
due process per Article VIi for sixty. (60). days;: until 26 August 2019, upon which date trial
was set, the Honorable Carol-Ann Fraser presiding. She interviewed me privately, saying,

"I téad your affidavit, what does it mean when you sign your name, "without prejudice?"

Under duress, threat, not wishing to say more than required, I replied, "it means I
don't have to keep the lawyer." ;

"That's exactly right!", she said.

I told her that I wished to read my affidavit into the record, and she looked me in
the eye and said, "I wish you wouldn't..."

I was taken aback: by the whole dynamic, but replied, "So, then, how are we going to
handle this?™..-«::

"Right!!', she said, "Here's what we're gonna do... ,, and we proceeded to have a "meet-
ing of the minds," wherey the appearance, a "color of law" trial would take place. The jury
trial resulted in a directed verdict of "not guilty." But, "not guilty'' is NOT synonymous
with innocent, the heroin trafficking charges at EBDC were "disposed of" while I was in -
custody of Essex County, at the pleasure of J. Allen Swan, unsatisfactorily. I had stated,
on the record my intentions of billing Allen Swan, J., for the pleasure of my unlawful det-
ention and conversion, and so, on or about 26 September 2019 I presented a bill for sixty
days conversion, deprivation of my liberty absent my express consent, to the Clerk's Office
at Newburyport District Court. While "doing my due diligence," I had discovered that NDC,
WDC, EBDC, and MSC were all listed on Dun & Bradstreet (Ltd.) as corporations doing business
for profit. My::parsuit,of happiness far :each and every day/hour/minute/second/moment of
those sixty days was irrevocably denied me, for seeking legal exercise of my lawful right,
and being a peaceful, law-abiding man of my word, I felt obligated to try to re-imburse my
self and my family for the injury entailed.

For having the temerity to hold a man operating in business accountable for his orders,
I was the object of an execution squad that converged on ‘an upper-class neighborhood of
Reading- my father was a doctor, a practicing dentist in Reading for Fifty years, or so.
To say that he'd "roll in his grave"' if he knew what these persons tried to and did do...
From the moment I was accosted by the State Police at Logan upon my return to America, I
have been abused by "Legal :Enforcement Officers.'' Before I fully grasped what was being
perpetrated upon me (and my family, by extension), I attempted to "work within parameters,”
to "offer a way out with dignity" as my father had taught me. On St..:Valentine's Day, 14
February 2020, I presented a "disabled" affidavit seeking resolution, not imagining the
scene about to unfold at WDC. I could not get anyone to present it to the clerk- it was
if it was contaminated, no one would touch it. When called to the courtroom, as soon as
the appointed usurper-of-my-rights counsel withdrew and I could speak absent imposed est-
oppel, I called "the court's " attention to it, whereupon a scene erupted resulting in a
lawyer from "the bullpen" ordered to take and "vet"! it to ensure that J. David Frank wouldn't
touch, be served, anything "dangerous."' As I had brought copies for clerk, prosecution,
etc., both Sean T. delaney and the Assistant District Attorney both read the document,
pursing their lips, nodding their heads, until, at last, smiles broke upon their faces, |
and Delaney asked, "are you sure you want to enter this into the record?”

"Absolutely," I replied.

4 of §&
‘ Case 1:21-cv-10847-WGY Document 3 Filed 05/24/21 Page 5 of 6

"Without prejudice'’:vitiates perjury, thereby making an affidavit defective. - Its: :
use constitutes a "conditional acceptance,'' rather than an unequivocal acceptance or "utter-
ance." However, the phrase has an. archaic legal usage whereby its use is for seeking "an -
amicable resolution," something true courts of law sought between opposite sides in a con*.:\«.
lict. [1 Greenl. 192] My usage was for the purpose of (naively) seeking to explain my posi-
tion, thinking that if "they" just knew what I was up to, that there was lawful excuse/sov-
reign immunity to statutory jurisdiction... Between the time Sally K. Valleley, of whom I
never consented to be appointed as counsel to me, withdrew and J. David Frank could plausibly
use the excuse that there was valid excuse to estop me, to usurp my right to defend myself,
by appointing another, I sought to overcome the physical duress of chains hand and foot, the
psychological duress of inability to sleep coupled with the physical sickness of opioid with-
drawal and torturous spinal "discomfort"/pain (I was scheduled for that very day to undergo
major spinal surgery at Massachusetts General Hospital, condition resulting from six traum-
atic spinal fracture episodes, lifetime) and "spar" with the legal professional Judge Frank.
When I quoted the 6th Amendment so as to cause him to do his duty and inform me as to nature
and cause, he cut me off, steam-rollering over my "utterance" with, "I'll give you your .
rights!, I'1l appoint Mr. Delaney here to represent you!"

I was stunned with disbelief that this person thought that I thought any rights I had
were his to give! Delaney had his hand swoop to cover the microphone when I burst into laugh-
ter.at this absurdity. I had to motion, with manacled hands; shooing his hand off the micro-
phone so that my response would be recorded. "I'll give you your rights without prejudice!",
he: said. .

At that point I saw that he was abusing me and there was nothing I could do except serve

a properly signed Affidavit of Positive/Negative Averment, Claim of Right, Notice arid Demand.
at the first opportunity. Under the conditions of involuntary servitude/slavery that I am
held prisoner, Iwasn't able to create, sign, and send by certified mail another affidavit

—_____until_19_February_2020.—-While_the—“without—prejudice''-signature-made—the-affidavit—part
defective, it had no effect on the notice aspect, and this-made both judge, prosecutor, and
any agents or principals liable for the violations of my rights and for my fee schedule. °
This in turn makes David Frank, Leigh Tinmouth, Evert Fowle, Sean T. Dlaney, et al liable to
me for unlawful detention/the tort of conversion. Everything done by these parties from that
point on was as interested parties, and with a financial interest in breaking me. That law-
fully and legally served affidavit, along with six more to WDC were never "visited," answered,
or rebutted, making my averments, my affidavits stand as fact in commerce; which is exactly
what this is and is all about- commerce. "All crimes are commercial," per 27CFR72.11.

"[Very]] soon every American will be required to register his biological property in a Nat-
ional system designed to keep track of the people that will operate under the ancient system
of pledging: By such a system we can compel:people to submit to our agenda, which will effect
our security as chargeback for our fiat paper currency.

Every American will be forced to register or suffer being unable to work and earn a liv-
ing. They will be our chattel, and we will hold the security interest over them forever, by
operation of the law merchant under the scheme of secured transactions.

Americans, by unknowingly or willingly delivering bills of lading to us will be render-
ed bankrupt and insolvent, forever to remain economic slaves through taxation, secured by their
pledges. They will be stripped of their rights and given a commercial value designed to make
us a profit and they will be none the wiser, for not one man in a million could ever figure
out our plans, and if, by accident, one or two should ever figure it out, we have in our ars-
enal plausible deniability.

After all, this is the only way to fund government, by floating liens and debt to the
registrants in the form of benefits and privileges. This will inevitably reap to us huge <
profits beyond our wildest expectations and leave every American a contributor to this fraud
which we will call ‘social insurance,'

5 of 6
Case 1:21-cv-10847-WGY Document 3. Filed 05/24/21 Page 6 of 6

Without realizing it, every American will insure us for any loss we may incur and in
this manner, every American will unknowingly be our servant, however begrudgingly. The
people will become helpless and without any hope for their redemption, and we will employ ~
the high office of the President of our dummy corporation to foment this plot against
America."

Edward Mandell House, advisor to Woodrow Wilson, President of the United States, 1913~

1921, in a private meeting with Mr. Wilson, circa 1914.

I do not know the provenance of this statement, but its veracity is self-evident. It is
on fraud that our current state of affairs is based- fiat money equals fiat contract equals

fiat law. do not.consent.to-operatein. fraud. u «i

I have never given my consent, only communicating lawfully by affidavit to WDC/MSC.

I werify under penalty of perjury that the foregoing is true and correct to the best
of my knowledge and belief, subscribed thus this 21st day of March 2021AD.

FS

7 ; a le ie. y

~ by: Rowen Evdles Occhio a
Edward-Jude: O'Dochartaigh
Edward Jude O'Dochartaigh, ©».

in propria persona, sui juris

6 of 6
